Case 1:16-cV-06496-LAK Document 265 Filed 01/16/19 Page 1 of 5

UNITED STATES DISTRICT COURT

§¢’WMM§ELQ §l §§ §§

li' iii "`1':;'

   

`I`1 iji"\§"

SOUTHERN DISTRICT 011 NEW YORK 1

 

RlCI-IARD DENNIS, SON'I'E.R_RA CAPITAL
l\/IASTER FUND, LTD., FRON'IPOINT FINANCIAL
SERVICES FUND, L.P., FRONTPOINT ASIAN
EVENT DRIVEN FUND, L.P., AND FRONTPOINT
FINANCIAL HORIZONS FUND, L.P., On behalf of
themselves and all others similarly situated,

1111111111111,
V.

}PMORGAN CH_ASE 111 CO., jPMORGAN CHASE
BANI<, N.A., jPMORGAN CHASE BANK, N.A.
AUSTRALIA BRANCH, BNP PAR;BAS, S_A., BNP
PARIBAS, AUSTRALIA BRANCH, THE ROYAL
BANK OF SCOTLAND GROUP PLC, THE ROYAL
BANK 011 SCOTLAND PLC, RBS N.V., 1135
GROUP (AUSTRALIA) PTY L;MITED, UBS AG,
UBS AG, AUSTRALIA BRANCH, AUSTRALIA
AND NEW zEALAND BANKING GROUP LTD.,
COMMONWEALTH BANK 011 AUSTRALIA,
NATIONAL AUSTRALIA BANK LIMITED,
WESTPAC BANI<;ING CC)RPORATION,
DEUTSCHE BANK 11G, DEUTSCHE BANK AG,
AUSTRALIA BRANCH, HSBC HOLDINGS PLC,
HSBC BANI< AUSTRALLA LIMITED, LLOYDS
BANKING GROUP PLC, LLOYDS BANI<; 1111(:,
LLOYDS TSB BANK PLC, 11USTRALIA,
MACQUAR;E GROUP LTD., MACQUARIE BANK
I1TD., ROYAL BANK OF CANADA, RBC CAPITAL
M\RI<ETS LLC, ROYAL BANK OF CANADA,
AUSTRALIA BRANCH, MORGAN STANLEY,
MORGAN STANLEY AUSTRALlA LIMITE,D,
CREDIT SUISSE GROUP AG-, CREDIT SUISSE
AG, ICAP PLC, ICAP AUSTRALIA PTY LTD.,
TULLETT PREBON PLC, TULLETT PREBON
(AUSTRALIA) PTY LTD., AND jOHN DOES NOS.
1_50,

Defendants.

 

 

 

Hon. LewisA. I§gp 1311 §
1»1)1)' 1}11/111\£’1 l
1!11.111 :1_ 1511;;1 1<';:111;,1111-‘ 111:1‘11-11)
1111 ,, 11 !
1 ~~ 11 11

;_W;K\___,MW,,H 13 111111116.201

1 wm wv-WW wm,,,, _Mm

   

§§me ORDER
CONCERNING NOTICE OF

PENDENCY AND NOTICE 011
PROPOSED SETTLEMENT WITH
]PMORGAN CHASE 31 CO. ANI)
}PMORGAN CHASE BANK. N.A.

 

Case 1:16-cV-06496-LAK Document 265 Filed 01/16/19 Page 2 of 5

WHHREAS, by order dated Novernber 28, 2018 (ECF No. 229) (the “November 28
Order”), this Court granted Plaintiffs’ Unopposed l\/lotion for Conditional Class Certifrcation for
purposes of Class Action Settlement With Defendants ]PMorgan Chase & Co. and ]PMorgan Chase
Bank, N,A. (“]Pl\'iorgan”) and, pursuant to Fed. R. Civ. P. 23(a) and 23(1))(3), conditionally certified
a proposed Settlement Class With respect to the Stipulation and Agreement of Settlement as to
_]Pl\/lorgan dated Noycmber 20, 2018 (the “Settlement r\greernent”);

WHEREAS, the Noyember 28 Order directed the parties to submit a proposed order as to
the timing, plan and forms of Class Notice to the Settiement Class and the date of the Pairness
Hearmg before this Court to consider any objections to final approval of the Settlement by any
member(s) of the Settiement Class and to consider the fairness, adequacy and reasonableness of the
Settlement and Settlement Agreement;

\WHEREAS, Plaintiffs, \Vith ]PMorgan’s consent, submitted their proposed order and
supporting materials on ]anuary l§, 2019;

WHEREAS, the Court having read and considered the Settlement and accompanying
documents; and Plaintiffs and]Pl\/Iorgan (collectively, the “Settling Parties”) having consented to the
entry of this Order; and

WHEREAS, unless otherwise stated herein, all defined terms contained herein shall have the
same meanings set forth in the Settlement.

NOW, TH.ER_EFORE, IT IS HEREBY ORDERED:

l. ijlaintiffs are directed forthwith to issue subpoenas times iranian upon such futures
commission merchants, banlrs, brokers and exchanges as necessary to identify Class members for
purposes of giving notice. Names and addresses of Class members so identified shall be kept

confidential by Class Counsel for use in this action and for no other purpose

 

Case 1:16-cV-06496-LAK Document 265 Filed 01/16/19 Page 3 of 5

2. On or before]uly 31, 2019, Plaintiffs Will update the Court on the status of discovery
of Class members’ identification At that time Plaintiffs Will seek approval of (a) the Class Notice
Plan; (b) the proposed form(s) of the mailed notice, the publication notice, \vebsite to provide notice
and information concerning the Settlement (“Settlement \Website”), and any other reasonable means
or devices of providing notice to the Class; and (c) their selection of a Settlement Administrator for
purposes of the Settiement. Plaintiffs Will also advise the Court as to Whether the giving of Ciass
Notice and the scheduling of a hearing for final approval of the Settlement (the “Fairiiess Hearing”)
is appropriate based on the status of their discovery and the status of the case, or should be deferred
until a later date in the interests of conserving expenses to the Settlement Class.

3.` The date, time, and place of the Fairness Hearing shall be set forth in the Class
Notice, but shall be subject to adjournment or change by the Court Without further notice to the
Settlement Class l\/lembers, other than that \vhich may be posted at the Court or on the Settlement
Website.

4. The Court reserves the right to approve the Settlement at or after the Fairness
Hearing xvith such modifications as may be consented to by the Settling Parties and Without further
notice to the Settlement Class.

5. All Settlement Class Members and their legally authorized representatives, unless and
until they have submitted a timely request for exclusion from the Settlernent Class (hereinafter,
“Request for Exclusion”), Will be preliminarily enjoined from (i) filing, commencing, prosecuting,
intervening in, or participating as a plaintiff, claimant, or class member in any other lawsuit or
administrative, regulatory, arbitration, or other proceeding in any jurisdiction based on the Released
Claims; (ii) liling, commencing, or prosecuting a lawsuit or admirlistrative, regulatory, arbitration, or
other proceeding as a class action on behalf of any Settlement Class Memhers (including by seeking

to amend a pending complaint to include class allegations or seeking class certification in a pending

 

 

Case 1:16-cV-O6496-LAK Document 265 Filed 01/16/19 Page 4 of 5

action), based on the Released Claims; (iii) attempting to effect an opt~out of a group, class, or
subclass of individuals in any lawsuit or administrative, regulatoryJ arbitration, or other proceeding
based on the Released Claims; and (iv) assisting any third party in commencing or maintaining any
suit against any Releasee related in any way to any Released Claims.

6. No later than 30 days after entry of an order scheduling the Fairness Hearing (the
“Class Noticc Commencement Date”), the Settlement Administrator or other notice agent shall
commence mailing of Class Notice and cause copies of the mailed notice to be mailed in the form
(without material variation) and manner approved by the Court. The foregoing initial mailings shall
be substantially completed no later than 49 days after the Class Notice Commencement Date (the
“lnitial l\'lailing Coinpletion Date”).

7. No later than the Class l\lotice Commencement Date, the Settiement Administtator
shall cause to he published a publication notice in the form (without material variation) and manner
approved by the Court.

S. The Settlement Administrator shall create and maintain the Settlement Website until
the termination of the administration of the Settlement. The Settlement Website shall include copies
of the Settlement Agreement (including exhibits), this Order and any subsequent orders, the mailed
and publication notices, the motion for conditional certification and all exhibits attached thereto,
identify important deadlines, and provide answers to frequently asked questions The Settlement
Website may be amended as appropriate during the course of the administration of the Settlement.
The Settlernent \l(/ebsite shall be searchable on the lnternet.

9. The Settlement Administtator shall maintain a toll¢free interactive voice response
telephone system containing recorded answers to frequently asked questions, along with an option

permitting callers to speak to live operators or to leave messages in a voicemail box.

Case 1:16-cV-O6496-LAK Document 265 Filed 01/16/19 Page 5 of 5

10. No later than 4 days after the lnitial Mailing Completion Date, the Settlement
Administrator shall serve and file a sworn statement attesting to compliance with the notice
provisions in paragraphs 6-9 of this Order.

11. All reasonable costs incurred in identifying and notifying Settlement Class members,
as well as in administering the Settlement, shall be paid as set forth in the Settlement. At or after the
Fairness Hearing, the Court shall determine whether any motion for attorneys’ fees and
reimbursement of expenses to be paid from the Settlement Fund shall be approved Neither
jPl\/lorgan norjl)l\florgan’s counsel shall have any responsibility for any application for attorneys’
fees and reimbursement of expenses submitted by Class Counsel, and such matters will be
considered separately from the fairness, reasonableness and adequacy of the Settlement.

12. Class Counsel are authorized and directed to prepare any tax returns and any other
tax reporting for or in respect of the Settlement Fund, to pay from the Settlement Fund any Taxes
owed with respect to the Settlement Fund, and to otherwise perform all obligations with respect to
Taxes and any reporting or filings in respect thereof as contemplated by the Settlement, without

further order of the Court.

 

United States Distti t]udge

/MF

